DETAILED ACTION
This action is responsive to the claims filed 4/16/21.
Claims 1, 3-25 and 29-30 are rejected.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7 and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
Regarding claims 1, 5 and 10, the claims have been amended to recite the limitation ‘a flow cytometer that detects level of CD4+ T cells only in a peripheral blood sample’. There is not support in the original specification for detecting CD4+ T cells only in the peripheral blood.’ For instance, par. 91 of applicant’s PGPUB states ‘mice were sacrificed, and the spleen and peripheral blood of mice in each group were taken to analyze the immunized cells’. Therefore, applicant at best teaches a method that analyzes the immunized cells in both the spleen and the peripheral blood and therefore does not analyze immunized cells only the peripheral blood.
Regarding claims 5 and 10, the claims have been amended to recite ‘wherein the CD4+ T cells are tumor antigen specific CD4+T cells’. There is no support in the original disclosure that the detected CD4+T cells are ‘tumor antigen specific CD4+T cells’. Therefore, this limitation is considered to be ‘new matter’. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN1254218C (‘218) in view of Maecker et al. Detection of CD4 T-cell responses to a tumor vaccine by cytokine flow cytometry. Clin Cancer Res. 2001 Mar;7(3 Suppl):902s-908s.  (Year: 2001) (“Maecker”). 
Regarding claim 1, ‘218 teaches a system for increasing a level of CD4+ T cells in a mammal, wherein the mammal has a cancerous tissue (Pgs. 4-5, ‘the working method that […] (5) cryogenic anesthetic action and possible immune response trigger action’; further increased CD4+ T cells is an implicit result of an immune response), and the system device comprises: a cold treatment unit (Pg. 4, ‘When using this pin to treat, with the interior pipe input of liquid nitrogen from the treatment pin, endothermic gasification when arriving heat transfer segment forms low temperature at this place, by contacting with the direct of tumor focus, tumor tissues is freezed to cause death by external equipment’); a heat treatment unit (Pg. 4, ‘The heat transfer segment of treatment pin is radiofrequency electrode simultaneously, the radiofrequency voltage of 500k-1 M hertz can be acted on lesion tissue by single-core shielding line, and radiofrequency radiation pyrogenicity produces control area high temperature, reaches the effect of cell killing equally’); and a contact head (Fig. 1), wherein the cold treatment unit is configured to cool the cancerous tissue (Pg. 4, ‘When using this pin to treat, with the interior pipe input of liquid nitrogen from the treatment pin, endothermic gasification when arriving heat transfer segment forms low temperature at this place, by contacting with the direct of tumor focus, tumor tissues is freezed to cause death by external equipment’), the heat treatment unit is configured to heat the cancerous tissue (Pg. 4, ‘The heat transfer segment of treatment pin is radiofrequency electrode simultaneously, 
‘218 fails to teach that the contact surface of the contact head has an area of 0.1 to 10 cm2, and the system further comprises a CD4+ T cell level in vitro monitoring unit, wherein the CD4+ T cell level in vitro monitoring unit is a flow cytometer that detects a level of CD4+ T cells only in a peripheral blood sample obtained from the mammal and provides data of the level of CD4+ T cells in a peripheral blood.
Regarding the area dimension of the contact head, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to optimize the area dimension of the contact head to within the claimed range, since the area dimension would have been recognized as result effective at the time that the invention was filed since one of ordinary skill in the art would have understood that the contact head area directly affects the volume of tissue being treated, and since it has been held that where the general conditions of a claim are disclosed in 
Regarding the flow cytometer aspect, Maecker teaches a device of measuring CD4 T-Cell responses to a tumor vaccine (Title), which comprises a CD4+ T cell level in vitro monitoring unit for detecting a level of CD4+ T cells in a peripheral blood sample obtained from the mammal (Abstract, ‘For CFC, whole blood was incubated overnight with antigen in the presence of costimulatory antibodies to CD28 and CD49d. The blood was then treated with EDTA, erythrocytes were lysed, and leukocytes were fixed, permeabilized, and stained for intracellular cytokines [tumor necrosis factor-α (TNF-α) or IFN-ϒ,], CD4, and CD69. Cells were analyzed by flow cytometry and cytokine producing CD69+ cells enumerated as a percentage of CD4 cells.’), wherein the CD4+ T cell level in vitro monitoring unit is a flow cytometer (Abstract, ‘Cells were analyzed by flow cytometry and cytokine-producing CD69 + cells enumerated as a percentage of CD4 cells.’) that detects a level of CD4+ T cells only in a peripheral blood sample obtained from the mammal and provides data of the level of CD4+
Considering that ‘218, teaches that the device triggers an immune response against a tumor (Pg. 5, ‘immune system trigger action’), and Maecker teaches the use of flow cytometer to measure an induced immune response against a tumor, it follows that it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to modify ‘218 by incorporating a flow cytometry device into the system of ‘218 in order to provide a means for quantifying the immune response induced by ‘218, as described by Maecker. 
Regarding claim 2, ‘218 further teaches wherein the cold treatment unit cools the cancerous tissue with liquid nitrogen, liquid oxygen or liquid nitrous oxide (Pg. 4, ‘When using this pin to treat, with the interior pipe input of liquid nitrogen from the treatment pin’); or the cold treatment unit cools the cancerous tissue with low temperature argon or liquid argon obtained from a throttling device; and/or the heat treatment unit heats the cancerous tissue by using irradiation of radio frequency, microwave, infrared radiation or laser radiation, or electric heating (Pg. 4, ‘the radiofrequency voltage of S00k-1 M hertz can be acted on lesion tissue by single-core shielding line, and radiofrequency radiation pyrogenicity produces control area high temperature’).
Regarding claim 3, ‘218 further teaches wherein the device further comprises a temperature monitoring unit for monitoring a temperature of the cancerous tissue (Pg. 4, ‘Temperature collecting cell is made up of the thermocouple that is positioned at needle point.’).
Regarding claim 18, ‘218 further teaches wherein the heat treatment unit heats the cancerous tissue by irradiation of microwave, infrared radiation or laser radiation, or electric heating (Pg. 4, ‘radiofrequency’ can be considered electric heating).
Regarding claim 19, ‘218 further teaches wherein the contact surface of the contact head has an area of 0.25 to 5 cm2 (‘218 has previously been modified to optimize the surface area of the contact head’).
Regarding claim 20, ‘218 fails to teach wherein the contact surface is a circular plane or a spherical surface.
The examiner maintains, however, that it would have been an obvious matter of design choice to make the different portions of the contact surface of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Claims 5-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiaxiang Dong, Ping Liu & Dr. Lisa X. Xu (2009) Immunologic response induced by synergistic effect of alternating cooling and heating of breast cancer, International Journal of Hyperthermia, 25:1, 25-33 (hereinafter, “Dong”)in view of Maecker.
Regarding claims 5, Dong teaches a method for increasing a level of CD4+T cells in a mammal (Pg. 30, par. 2, ‘As shown in Figure 5, more CD4+, CD8+ T cells were detected in the tumor tissues after the alternating treatment as compared with that in the untreated tumor tissues’), wherein the mammal has a cancerous tissue (Title, “[… ] alternating cooling and heating of breast cancer”), and the method comprises the following steps: (1) cold treatment: treating at least one or more cancerous tissues of the mammal with cold treatment to obtain a cold treated cancerous tissue, wherein the cold treatment comprises cooling the treated cancerous tissue to a temperature of -10°C or below (Pg. 27, par. 3, ‘The temperature within the tumor ranged from -12°C to -
Dong fails to teach that during the cold treatment the temperature is maintained within the claimed temperature range for 2-20 minutes; and that during the rewarming treatment the tissue is rewarmed to a temperature of 5-25°C. Further, while Dong teaches the method step of measuring T-lymphocyte activation (Pg. 29, par. 4, ‘Since the activity of T-lymphocyte cells was inhibited in the 4T1 tumor model [26], we measured the CTL response against 4T1 cells to investigate whether the suppression was relieved by the alternating treatment’) and even measures cytokine levels associated with CD4+ T cells in the peripheral blood (Pgs. 29, last par. –pg. 30, first par., ‘On the other hand, blood samples were collected one day after the alternating treatment and serum levels of Th1 (IL-12, IFN-gamma) cytokines were measured. The results are summarized in Figure 4. Significant increase of serum IFN-gamma and IL-12 was found associated with the alternating treatment as compared with those that had undergone surgical resection.’), Dong fails to teach measuring a level of CD4+T only  peripheral blood via a flow cytometer that detects a level of CD4+ T cells only in a 
Regarding the different ranges for treatment time/temperature, the examiner maintains, that it would have been obvious to one of ordinary skill in the at the time that the invention was filed to modify Dong by optimizing the time ranges of the cold and heat treatments and the temperature range of the rewarming treatment to within the claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding the method step of measuring a level of CD4+ T-cells in peripheral blood using flow cytometry, Maecker teaches a method for measuring tumor antigen specific CD4+ T-cell response to a tumor vaccine (Abstract, ‘Cytokine flow cytometry (CFC) is a simple and powerful method for measuring antigen-specific T-cell responses by detection of intracellular cytokine staining. We applied this method to the detection of CD4 T-cell responses to tumor vaccines.’) which comprises measuring a level of CD4+ T-cells (Abstract, ‘We applied this method to the detection of CD4 T-cell responses to tumor vaccines.’)  only in peripheral blood (Abstract, ‘Blood samples were drawn before and after vaccination’; considering that drawing of non-peripheral blood would require the placement of a central venous catheter which is a non-trivial surgical procedure that would require hospitalization and which could potentially lead to severe complications, it is almost certain that ‘drawing blood’ in this context refers to the ubiquitous phlebotomy 
Since both Dong and Maeker teach different methods for monitoring T-cell activation resulting from an immunotherapeutic treatment, it would have been obvious to one or ordinary skill in the art at the time that the invention was filed to substitute one known method of monitoring T-lymphocyte activation for the other in order to achieve the predictable result of monitoring T-lymphocyte activation resulting from an immunotherapeutic treatment. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding the specific time periods of monitoring (day 0, day 7, day 21 and day 28), it is the examiner’s position that it would have been obvious to one of ordinary skill 
Regarding claim 6, Dong further teaches wherein the cancerous tissue comprises tumor, tissue invaded by cancer cells, tumor metastasis focus, and/or blood of a tumor patient (Abstract, ‘In this study, the therapeutic effect and the induced anti-tumor immunity through the alternating cooling and heating was investigated’).
Regarding claim 7, Dong, as modified, further teaches wherein the cold treatment or heat treatment, the treatment is operated with a non-invasive or minimally invasive method (Pg. 30, par. 3, ‘Minimally invasive surgery has been widely used to treat cancers in recent years. In this study, using low-dose hyperthermia with pre-freezing, most of the surrounding normal tissues were kept intact while the thawing phase was extended to enhance vascular damage and tumor necrosis.’).
Regarding claim 16, Dong, as modified, further teaches wherein the method further comprises a step of: (4) repeating steps (1) to (3) one or more times (Pg. 27, par. 3, ‘The alternating cooling and heating was repeated for three times in 24-h intervals’).
Regarding claim 17, Dong, as modified, further teaches wherein in the steps (1) and (3) the cold treatment and the heat treatment are conducted with a treatment device (Pg. 26, par. 6, ‘BCS cryostage’), and the treatment device comprises a cold treatment unit (Pg. 26, par. 6, ‘During the treatment, the tumor overlaying skin was forced into contact with the BCS cryostage by tweezers’) and a heat treatment unit (Pg. 27, par. 1, ‘Finally the cryostage was set to be 52º C as the boundary in the heating process’), the cold treatment unit cool the cancerous tissue (Pg. 26, par. 6, ‘During the treatment, the .
Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Maecker, as applied to claims 5-7 and 16-17, above and further in view of ‘218.
Regarding claim 10, Dong, as modified, teaches a method for releasing immunogen of a cancerous tissue of a mammal (Abstract, ‘In this study, the therapeutic effect and the induced anti-tumor immunity through the alternating cooling and heating was investigated using 4T1 murine mammary carcinoma’)  comprising: (1) cold treatment: treating the cancerous tissues with cold treatment to obtain a cold treated cancerous tissue, wherein the cold treatment comprises cooling the treated cancerous tissue to a temperature of -10°C or below (Pg. 27, par. 3, ‘The temperature within the tumor ranged from -12°C to -64°C when the freezing process ended’) and maintaining the temperature for 2-20 minutes (Dong has previously been modified to optimize the time of the cold treatment to within this range); (2) rewarming treatment: warming the cold treated cancerous tissue (Pg. 27, par. 3, ‘The cooling system was then shut off and the tumor was allowed to passively thaw for 10 min’) to a temperature of 5- 25°C to obtain a rewarmed cancerous tissue (Dong has previously been modified to optimize the rewarming temperature); (3) heat treatment: treating the rewarmed cancerous tissue, wherein the heat treatment comprises heating the rewarmed cancerous tissue to a temperature of 45-60°C  (Pg. 27, par. 3, ‘the tumor tissue temperatures ranged from 52°C to 43°C monitored by the thermocouple placed at the 
Dong fails to teach that the treatment device comprises a contact head, wherein the contact head comprises a contact surface for closely contacting a surface the cancerous tissue, the cold source cools the cancerous tissue by the contact head, and the heat source heats the cancerous tissue by the contact head, and the contact surface of the contact head has an area of 0.1 to 10 cm2.
Regarding the use of a single contact head for both cold treatment unit and the heat treatment unit, ‘218 teaches an analogous device  for increasing a level of CD4+ T cells in a mammal, wherein the mammal has a cancerous tissue (Pgs. 4-5, ‘the working method that […] (5) cryogenic anesthetic action and possible immune response trigger action’; further increased CD4+ T cells is an implicit result of an immune response), and the system device comprises: a cold treatment unit (Pg. 4, ‘When using this pin to treat, with the interior pipe input of liquid nitrogen from the treatment pin, endothermic gasification when arriving heat transfer segment forms low temperature at this place, by contacting with the direct of tumor focus, tumor tissues is freezed to cause death by external equipment’); a heat treatment unit (Pg. 4, ‘The heat transfer segment of treatment pin is radiofrequency electrode simultaneously, the radiofrequency voltage of 500k-1 M hertz can be acted on lesion tissue by single-core shielding line, and radiofrequency radiation pyrogenicity produces control area high temperature, reaches the effect of cell killing equally’); and a contact head (Fig. 1), wherein the cold treatment unit is configured to cool the cancerous tissue (Pg. 4, ‘When using this pin to treat, with the interior pipe input of liquid nitrogen from the treatment pin, endothermic gasification when arriving heat transfer segment forms low temperature at this place, by contacting with the direct of tumor focus, tumor tissues is freezed to cause death by external 
In view of ‘218, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to further modify Dong, as modified, by providing a single contact head in the manner described by ‘218, in order provide a single device capable of both the heating and cooling steps, as described by ‘218. 
Finally, regarding the area dimension of the contact head, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to optimize the area dimension of the contact head to within the claimed range, since the area dimension would have been recognized as result effective at the time that the invention was filed since one of ordinary skill in the art would have understood that the contact head area directly affects the volume of tissue being treated, and since it has been held that where the general conditions of a claim 
Regarding claim 11, Dong, as modified, further teaches wherein the cancerous tissue has a volume of 0.1 cm3 to 100 cm3 (Pg. 26, col. 2, ‘Four weeks after tumor inoculation, when the tumor volume reached about 0.4 cm3’).
Regarding claim 12, Dong, as modified, further teaches wherein in step (1), the cancerous tissue is cooled to a temperature of-18°C to -20°C (Pg. 27, par. 3, ‘The temperature within the tumor ranged from -12°C to -64°C when the freezing process ended’).
Regarding claim 13, Dong, as modified, further teaches wherein in step (1), the temperature is maintained for a period of 15 to 20 minutes (Dong has previously been modified to optimize the length of time in which the cold treatment is provided).
Regarding claim 14, Dong, as modified, further teaches wherein in step (3), the rewarmed cancerous tissue is heated to a temperature of 45°C to 55°C during the heat treatment (Pg. 27, par. 3, ‘the tumor tissue temperatures ranged from 52°C to 43°C monitored by the thermocouple placed at the distal end during the heating process’).
Regarding claim 15, Dong, as modified, further teaches that in step (3), the rewarmed cancerous tissue is heated to a temperature of 50°C to 55°C (Pg. 27, par. 3, ‘the tumor tissue temperatures ranged from 52°C to 43°C monitored by the thermocouple placed at the distal end during the heating process’), but fails to teach that the temperature is maintained for 5 to 15 minutes during the heat treatment.
the examiner maintains, that it would have been obvious to one of ordinary skill in the at the time that the invention was filed to modify Dong by optimizing the time .

Response to Arguments
Applicant's arguments filed 4/16/21 with respect to the rejection of claim 1 under 35 U.S.C. 103(a) have been fully considered but they are not persuasive.
Applicant argues:
As seen, Maecker is silent on measuring CD4+ T cell level only in the peripheral blood. Thus, there is no reason to assume Maecker's CFC would satisfy the flow cytometer of claim 1. Maecker does not disclose or suggest detecting a level of CD4+ T cells only in a peripheral blood sample and providing the data of the level of the CD4+ T cells in a peripheral blood, which claim 1 requires. Maecker does not remedy the deficiencies of the ‘218 citation.

The examiner disagrees and maintains that applicant’s assertion that Maecker is possibly drawing non-peripheral blood to be unfounded. For instance, the examiner notes that the drawing of non-peripheral blood would require the insertion of a central venous catheter which is an invasive surgical procedure and which carries the risk of severe complications to the patient. Therefore, it is very unlikely that when Maecker refers to drawing blood samples that Maecker means through the insertion of a central venous catheter since such a procedure would be unnecessarily invasive and risky. Further, if this were the case, Maecker would likely mention the use of a central venous catheter in its discussion of materials and methods, due to the invasive nature of this procedure and the risks involved. Therefore, the examiner believes that the step of drawing of blood disclosed by Maecker most likely refers to drawing blood through the 
Further, according to MPEP 2131.02 III, “A generic disclosure will anticipate a claimed species covered by that disclosure when the species can be ‘at once envisaged’ from the disclosure”. In the instant case, Maecker discloses the generic step of ‘drawing blood’. This step has two possible species, by far the most common being the use of a needle to draw blood from a peripheral vein of the patient and by far the least common being through the use of a central venous catheter. Therefore, in examiner’s opinion even if Maecker does not explicitly disclose that blood is drawn through phlebotomy (i.e. using a needle on a peripheral vein), Maecker still anticipates this method step since one of ordinary skill in the art would immediately envisage this manner of drawing blood from the disclosure of Maecker.  Further, applicant has not provided any criticality for the use of peripheral blood vs. non-peripheral blood in the flow cytometry assay. Therefore, the rejection is maintained. 
With respect to applicant’s arguments related to claims 5 and 10, firstly the examiner notes that arguments related to Gaiger are moot since, the current rejection utilizes Maecker instead of Gaiger as the secondary reference. 
In general, applicant’s argument is twofold the first is that none of the prior art references would not have expected the results presented by applicant in the Declaration filed 4/16/21.
Applicant argues:
As seen in the last two paragraphs of page 6 of the Declaration, the above data demonstrated that the cryo-thermal therapy of claim 1 induces tumor antigen-specific CD4+ T- cells that contribute to the antitumor immune response rather than CD8+ T-cells. There is no reason to assume that one of ordinary skill in the art would have expected the above results from the cited references. Further, none of the cited 

Applicant’s argument is spurious since nowhere in the above argument does applicant specifically point out how the language of the claim distinguishes from the references. The question of patentability is not related to whether one of ordinary skill in the art would have expected the experimental results submitted in applicant’s declaration but whether recited method would be obvious over the prior art of record. Nowhere in the argument is there an explanation as to how applicant’s declaration weighs in favor of the non-obviousness of any specific claim limitations. Therefore, the argument is not persuasive. 
Finally with reference to the weekly monitoring the patient’s immune response on days (0, 7, 14, 21 and 28). It is the examiner’s position that it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to continue monitoring the patient over time period after treatment, since such patient monitoring is seen to be an obvious aspect of any long term clinical treatment. One of ordinary skill in the art would naturally be led to perform periodic monitoring of the immune system following an immunogenic therapy in order to monitor the effectiveness of the treatment. Applicant’s arguments do not address this previously stated rationale. Therefore, the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        /JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794